Order unanimously modified so as to deny examination as to items 14 through 24. No examination is required as to item 24, since the defendant had admitted in his answer that he has refused to furnish the plaintiff with an accounting. The plaintiff is not entitled to examine the defendant as to the other items until she has first established the existence of the alleged partnership and her right to an accounting. As so modified the order is affirmed, with $20 costs and disbursements to the appellant. Settle order on notice. Present — Peck, P. J., Glennon, Cohn, Breitel and Botein, JJ.